DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 07/11/2022 is acknowledged. Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-8 are under consideration in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. 2018/0216243), hereinafter Kudo, in view of Matsumoto et al. (WO 2018/168876, citations based on translation), hereinafter Matsumoto.
Regarding claim 1, Kudo teaches a carbon dioxide electrolytic device (see e.g. Paragraph 0055, lines 4-7), comprising an electrolysis cell (see e.g. Fig. 12, electrolysis cell 1C; Paragraph 0055, line 1) including a cathode to reduce carbon dioxide and thus 5produce a carbon compound (see e.g. Fig. 12, cathode 22; Paragraph 0026, lines 1-7), an anode to oxidize water and thus produce oxygen (see e.g. Fig. 12, anode 11; Paragraph 0023, lines 1-3), a carbon dioxide supply flow pass to supply carbon dioxide so as to be brought into contact with the cathode (see e.g. Fig. 12, CO2 gas flow path 23 adjacent cathode 22; Paragraph 0056, lines 6-8), a solution supply flow path to supply an electrolytic solution so as to be brought into contact with at least the anode among the cathode and the anode (see e.g. Fig. 12, anode solution flow path 12; Paragraph 0055, lines 8-13), and a separator separating the anode and the cathode (see e.g. Fig. 12, separator 30; Paragraph 0022, lines 9-11).  10
Kudo does not teach a rinse solution source configured to supply a rinse solution to at least one of the solution supply flow path and the carbon dioxide supply flow path of the electrolysis cell; a first electric conductivity meter provided on a discharge port side from the electrolysis cell of at least one of the solution supply flow path and the carbon dioxide supply flow path; and 15a rinse solution supply controller configured to control stop operation of the rinse solution source according to a measurement result of the first electric conductivity meter.
Matsumoto teaches a system for reducing carbon dioxide to generate an organic substance with an electrolytic device (see e.g. Fig. 1, organic substance generation system 1 with electrolytic device 6; Paragraph 0026 and Paragraph 0027, line 1) comprising a water source configured to supply water, i.e. a rinse solution, to an anode or cathode side circulation line of the electrolytic device (see e.g. Fig. 1, water supply devices 29B and 44B for cathode side circulation line 8 and anode side circulation line 7; Paragraph 0040, lines 1-3, and Paragraph 0047, lines 1-3), a conductivity meter provided on a discharge port side from the electrolytic device for each circulation line (see e.g. Fig. 1, cathode side conductivity meter 28 following exit from cathode chamber 5 and anode side conductivity meter 43 following exit from anode chamber 4; Paragraph 0035, lines 3-4, and Paragraph 0043, lines 1-2), and a control device for controlling the supply of the water based on the measured conductivity (see e.g. Fig. 1, control devices 29C and 44C; Paragraph 0040, lines 3-8, and Paragraph 0047, lines 3-8). This system allows for maintenance of the anode or cathode solutions within a predetermined optimum range, preventing the change in conductivity due to continuous operation and maintaining the product generation efficiency of the system (see e.g. Paragraph 0007, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kudo to comprise a rinse solution source, conductivity meter and rinse solution supply controller as taught by Matsumoto in order to maintain solution conductivity within an optimum range to prevent the change in conductivity due to continuous operation and maintain product generation efficiency.
Regarding claim 2, Kudo in view of Matsumoto teaches the electric conductivity meter being controlled so as to measure an electric conductivity of the rinse solution at any time during the supply of the rinse solution (see e.g. Matsumoto Paragraphs 0039 and 0046); and 20the rinse solution source being controlled by the rinse solution supply controller so as to stop the supply of the rinse solution when at least one of an electric conductivity of the rinse solution is equal to or less than a request criterion (see e.g. Matsumoto Paragraph 0040, lines 5-11, and Paragraph 0047, lines 5-11, water is supplied until conductivity is lowered to within a predetermined range).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Matsumoto, as applied to claim 1 above, and further in view of Fleck et al. (WO 2020/259888, citations based on translation), hereinafter Fleck.
Regarding claim 3, Kudo in view of Matsumoto teaches all the elements of the device of claim 1 as stated above.
Kudo in view of Matsumoto does not teach a second electric conductivity meter provided on an inflow port side to the electrolysis cell of at least one of the solution supply flow path and the carbon dioxide supply flow path, wherein the rinse solution source is controlled by the rinse solution supply controller so as 24to stop the supply of the rinse solution when a difference between an electric conductivity of the rinse solution measured by the second electric conductivity meter and an electric conductivity of the rinse solution measured by the first electric conductivity meter is equal to or less than a request criterion. Kudo in view of Matsumoto does however teach the rinse controller suppling water based on an increase, i.e. change, in conductivity above a predetermined limit (see e.g. Matsumoto Paragraph 0040, lines 5-11, and Paragraph 0047, lines 5-11).
Fleck teaches a carbon dioxide electrolysis system (see e.g. Abstract) comprising anolyte and catholyte flow paths (see e.g. Fig. 1, anolyte 13 and catholyte 12; Paragraph 0053), which each comprise a first conductivity measuring device in the discharge lines (see e.g. Fig. 1, first conductivity measuring device 15 in discharge lines 53; Paragraph 0056, line 1) and a second conductivity measuring device in the supply lines (see e.g. Fig. 1, second conductivity measuring device 16 in supply lines 50; Paragraph 0056, line 2), wherein a device evaluates the change, i.e. difference, between these two measuring points via a ratio of the first conductivity to the second conductivity in order to determine a further control step (see e.g. Fig. 1, evaluation device 60; Paragraph 0057, lines 1-6, and Paragraph 0030, lines 1-3). This dual measurement arrangement enables the conductivity measured by the second conductivity measuring device to serve as a real-time reference value, without need for previous measurements (see e.g. Paragraph 0028, lines 3-7, and Paragraph 0029, lines 2-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kudo in view of Matsumoto to comprise a second conductivity meter at an inflow side of the electrolysis cell of the solution supply path to evaluate a change in conductivity to determine control of the rinse solution as taught by Fleck to provide a real-time reference conductivity value without the need for previous measurements.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Matsumoto, as applied to claim 1 above, and further in view of Tembhurne et al. (U.S. 2019/0177860), hereinafter Tembhurne.
Regarding claim 4, Kudo in view of Matsumoto teaches all the elements of the device of claim 1 as stated above. Kudo in view of Matsumoto further teaches a reduction performance detection unit configured to collect reduction performance data (see e.g. Fig. 12, electrolysis cell performance detection unit 75; Paragraph 0056, lines 12-17).
Kudo in view of Matsumoto does not explicitly teach the performance data including at least one selected from a cell voltage, a cell current, a cathode potential, and an anode potential of the electrolysis cell, a production amount of a reduction product caused by the reduction electrode, and a product proportion in the 10reduction product; and an electrolysis operation controller configured to control operation of the electrolysis cell based on the reduction performance data.
Tembhurne teaches a device including an electrochemical component (see e.g. Abstract) for carrying out a reaction such as reduction of carbon dioxide (see e.g. Paragraph 0016), comprising a control unit which incorporates a voltmeter (voltage sensor) or ammeter (current sensor) which measure the operating voltage and current of the device, or alternatively a product mass flow meter (see e.g. Paragraph 0179), in order to optimize performance of the device and alleviate effects of device degradation over time (see e.g. Paragraphs 0191 and 0198).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance detection unit of Kudo in view of Matsumoto to include an ammeter, voltmeter or product mass flow meter connected to a controller as taught by Tembhurne in order to allow for optimized operation of the device and alleviation of the effects of device degradation over time.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Matsumoto, as applied to claim 1 above, and further in view of Kuhl et al. (U.S. 2019/0226103), hereinafter Kuhl, and Ma et al. (U.S. 2020/0220185), hereinafter Ma.
Regarding claim 5, Kudo in view of Matsumoto teaches all the elements of the device of claim 1 as stated above.
Kudo in view of Matsumoto does not teach an electrolytic solution concentration meter to measure a concentration of the 15electrolytic solution in the solution supply flow path which supplies the electrolytic solution to the anode; and a flow rate meter to measure a gas flow rate in the carbon dioxide supply flow path.
Kuhl teaches a carbon dioxide reactor system (see e.g. Abstract) in which input carbon dioxide flow rate is measured by a flow rate measurement means in order to control the product output of the reactor (see e.g. Paragraph 0027, lines 1-9, and Paragraphs 0041-0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kudo in view of Matsumoto to comprise a flow rate measurement means at the reactor inlet to control product output.
Kudo in view of Matsumoto and Kuhl does not teach an electrolytic solution concentration meter to measure a concentration of the electrolytic solution in the solution supply flow path which supplies the electrolytic solution to the anode.
Ma teaches an electrolytic carbon oxide reduction system (see e.g. Paragraph 0003) comprising a control system including one or more controllers and sensors such as conductivity sensors and electrolyte composition sensors coupled to cell inlets and/or outlets (see e.g. Paragraph 0095, lines 1-8).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kudo in view of Matsumoto and Kuhl to comprise an electrolyte composition sensor as taught by Ma as an additional sensor suitable for controlling the carbon dioxide reduction system.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Matsumoto, Kuhl and Ma, as applied to claim 5 above, and further in view of Krause et al. (DE 102015213947, citations based on translation), hereinafter Krause.
Regarding claim 6, Kudo in view of Matsumoto, Kuhl and Ma teaches all the elements of the device of claim 1 as stated above. 
Kudo in view of Matsumoto, Kuhl and Ma does not teach an electrolysis operation controller configured to control the electrolysis cell so 20as to stop operation of the electrolysis cell when a time integral value of a product of the concentration of the electrolytic solution and the gas flow rate from a reference time is equal to or less than a request criterion, the reference time being the one shorter between elapsed times from after starting a device start-up and from after stopping previous refresh operation, wherein 25the rinse solution supply controller controls the rinse solution source so as to start supply of the rinse solution after the operation stop of the electrolysis cell.
Ma further teaches that high salt concentrations in anode electrolytes can promote salt precipitation which can block channels or otherwise degrade the electrolytic reduction system, and that the issues of salt precipitation can be addressed by flushing the cell assembly with pure water during a current pause (see e.g. Ma Paragraph 0104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kudo in view of Matsumoto, Kuhl and Ma to include an electrolysis controller configured to stop operation of the electrolysis cell and start supply of the rinse solution when salt precipitation is indicated to occur as taught by Ma to mitigate the issues of blocked flow channels or other cell degradation which occur as a result of this salt precipitation.
Kudo in view of Matsumoto, Kuhl and Ma does not explicitly teach this stopping occurring when a time integral value of a product of the concentration of the electrolytic solution and the gas flow rate from a reference time is equal to or less than a request criterion, the reference time being the one shorter between elapsed times from after starting a device start-up and from after stopping previous refresh operation. Matsumoto does however teach control of the water supply system based on the meeting of predetermined criteria (see e.g. Matsumoto Paragraph 0007, lines 7-9), and the input gas flow rate being controlled (see e.g. Kuhl Paragraph 0027, lines 1-9, and Paragraphs 0041-0043).
Krause teaches a CO2 reduction system (see e.g. Paragraph 0001) in which increased crossover of cations from the anolyte to the anolyte results in salt deposition on the cathode electrode (see e.g. Paragraph 0047, lines 14-18, and Paragraph 0053, lines 3-10), thereby indicating that precipitation results from decrease of cation concentration in the anolyte and subsequent increase of cation concentration in the catholyte, such a decrease in anolyte concentration being equivalent of a state “when a time integral value of a product of the concentration of the electrolytic solution and the gas flow rate” is also decreased. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kudo in view of Matsumoto, Kuhl and Ma to have the controller configured to initiate the current pause and rinsing when a cation concentration in the anolyte decreases below a predetermine value as taught by Krause to be indicative of salt precipitation in or on the cathode electrode.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Matsumoto, as applied to claim 1 above, and further in view of Sato et al. (U.S. 2015/0090602), hereinafter Sato.
Regarding claim 7, Kudo in view of Matsumoto teaches all the elements of the device of claim 1 as stated above. Kudo in view of Matsumoto does not teach an alternating-current resistance meter which measures an impedance of the 25electrolysis cell.
Sato teaches an electrochemical reduction device (see e.g. Abstract) comprising an alternating-current impedance or resistance measurement component to measure ohmic resistance of a cell (see e.g. Paragraph 0055), wherein the ohmic resistance contributes to a true electrode potential (see e.g. Paragraph 0054, lines 17-27), enabling accurate control of the applied electrode potential (see e.g. Paragraph 0056 and 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kudo in view of Matsumoto to comprise an alternating-current impedance/resistance measurement component as taught by Sato in order to enable accurate control of applied electrode potential by determining ohmic resistance.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Matsumoto and Sato, as applied to claim 7 above, and further in view of Ma and Pendleton et al. (U.S. 2011/0240484), hereinafter Pendleton.
Regarding claim 8, Kudo in view of Matsumoto and Sato teaches all the elements of the device of claim 7 as stated above. Kudo in view of Matsumoto does not explicitly teach an electrolysis operation controller configured to control the electrolysis cell so as to stop operation of the electrolysis cell when the impedance is equal to or less than a 5request criterion, wherein the rinse solution supply controller controls the rinse solution source so as to start supply of the rinse solution after the operation stop of the electrolysis cell.
Ma teaches an electrolytic carbon oxide reduction system (see e.g. Paragraph 0003) comprising a control system which can pause or shut off electrolysis operation (see e.g. Paragraph 0054, lines 3-11, and Paragraph 0097, lines 1-6), wherein the reduction system is configured and controlled to avoid precipitating salt within an MEA that can block channels or otherwise degrade the electrolytic reduction system, and the issues of salt precipitation can be addressed by flushing the cell assembly with pure water during a current pause (see e.g. Ma Paragraph 0104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kudo in view of Matsumoto and Sato to comprise a control system enabling flushing of the cell assembly with water during a current pause as taught by Ma to mitigate the effects of salt precipitation.
Kudo in view of Matsumoto, Sato and Ma does not explicitly teach the electrolysis stop occurring when the impedance is equal to or less than a request criterion. Matsumoto does however teach control of the water supply system based on the meeting of predetermined criteria (see e.g. Matsumoto Paragraph 0007, lines 7-9).
Pendleton teaches an electrolytic cell (see e.g. Abstract) in which salt precipitation on the surface of electrodes, membranes and other cell components are indicated by an increase in both voltage and cell resistance (see e.g. Paragraph 0061, lines 5-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kudo in view of Matsumoto, Sato and Ma to comprise initiating the electrolysis current pause when the measured cell resistance/impedance reached a predetermined criterion as taught by Pendleton to be indicative of salt precipitation on surfaces of electrodes, membranes and other cell components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795